Citation Nr: 0102333	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for headaches, Bell's 
palsy, a psychiatric disability, and arthritis as secondary 
to Lyme disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
August 1982 and from July 20, 1985 to August 3, 1985.  He 
reported additional periods of annual training that were not 
verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant, his sister, and his 
representative appeared before a hearing officer at a hearing 
at the RO in May 1991.  The Board REMANDED the case to the RO 
for additional development in October 1994.  

In a June 1997 decision, the Board denied the appellant's 
claims related to Lyme disease on the basis that the 
determination of Lyme disease was not confirmed until several 
years after active duty for training and was not associated 
with any incident therein.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 1999, the Court granted a Joint Motion to Remand and 
Suspend Further Proceedings (Joint Motion).  In the Joint 
Motion, the Court vacated the Board's previous decision and 
remanded the case to the Board to address conflicting 
evidence and provide adequate reasons and bases.  The Board 
REMANDED the case to the RO in August 1999.

In November 2000, the Board granted the attorney's October 
30, 2000 motion for extension of time for 45 days.  
Additional evidence was received at the Board on December 14, 
2000.



REMAND

In December 2000, the appellant submitted additional medical 
evidence after his case was certified to the Board in October 
2000.  However, he did not waive consideration of this 
evidence by the RO.  As this evidence was submitted directly 
to the Board, the RO has not had the opportunity to review 
such evidence.  Accordingly, this case is REMANDED to the RO 
for the following action:

The RO should consider the additional 
evidence submitted in support of the 
appellant's claim in December 2000.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


